Appeal dismissed. The appeal is from an order of the County Court of Suffolk county, denying a motion to proceed with the trial in the absence of the accused, who was charged with a misdemeanor. Section 356 of the Code of Criminal Procedure, permitting the trial of an absent accused person if he appear by counsel, is not applicable to a case where, as here, the accused is at the time confined in a State institution for the insane by virtue of a legal commitment. Furthermore, the order, being intermediate, is not appealable. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.